Title: From John Adams to James Warren, 27 July 1776
From: Adams, John
To: Warren, James


     
      Dear Sir
      Philadelphia July 27. 1776
     
     I have directed a Packett to you, by this days Post, and Shall only add a few Words by Fessenden. I assure you the Necessity of your sending along fresh delegates, here, is not chimerical. Paine has been very ill for this whole Week and remains, in a bad Way. He has not been able to attend Congress, for several days, and if I was to judge by his Eye, his Skin, and his Cough, I should conclude he never would be fit to do duty there again, without a long Intermission, and a Course of Air, Exercise, Diet, and Medicine. In this I may be mistaken. The Secretary, between you and me, is compleatly worn out. I wish he had gone home Six months ago, and rested himself. Then, he might have done it, without any Disadvantage. But in plain English he has been so long here, and his Strength, Spirit and Abilities so exhausted, that an hundred such delegates, here would not be worth a shilling. My Case is worse. My Face is grown pale, my Eyes weak and inflamed, my Nerves tremulous, and my Mind weak as Water—fevourous Heats by Day and Sweats by Night are returned upon me, which is an infallible Symptom with me that it is Time to throw off all Care, for a Time, and take a little Rest. I have several Times with the Blessing of God, saved my Life in this Way, and am now determined to attempt it once more.
     You must be very Speedy in appointing other Delegates, or you will not be represented here. Go home I will, if I leave the Massachusetts without a Member here. You know my Resolutions in these Matters are not easily altered. I know better than any Body what my Constitution will bear, and what it will not, and you may depend upon it, I have already tempted it, beyond Prudence, and safety. A few Months Rest and Relaxation will recruit me. But this is absolutely necessary for that End. I have sent a Resignation to the General Court, and am determined to take six Months rest at least. I wish to be released from Philadelphia forever. But in Case the General Court should wish otherwise, which I hope they will not, I dont mean Surlily to refuse them. If you appoint Such a Number, that We can have a Respit, once in six Months at furthest, or once in three if that is more convenient, I should be willing to take another Trick or two. But I will never again undertake upon any other Terms, unless I should undertake for a Year, and bring my Wife and four Children with me, as many other Gentlemen here have done—which, as I know it would be infinitely more agreable, and more for the Benefit of my Children, So in my Sincere opinion, it would be cheaper for the Province, because I am sure I could bring my whole Family here, and maintain it, as cheap, as I can live here Single at Board with a servant and two Horses. I am &c.
    